Peb Curiam. This hill was by appellees against appellants for a perpetual injunction in restraint of the use of certain real estate and to adjudge and decree the right and title thereto as between contesting claimants. It is alleged in the bill and decreed by the court, that certain of the appellees are the owners in fee simple of the premises in controversy and their right, if any, to the relief prayed for, is based upon that proposition. It is contended on the other hand that the school trustees, the appellants, are the owners in fee by virtue of certain deeds of conveyance, which are made exhibits to the bill. A freehold is therefore involved and this court has no jurisdiction to entertain the appeal. Sanford v. Kane, 127 Ill. 591; Wessels v. Colebank, 174 Ill. 618; Snyder et al. v. Baker et al., 125 Ill. App. 482; Pratt et al. v. Kendig et al., 30 Ill. App. 281. The appeal will be dismissed and the clerk of this court is hereby directed to transmit to the clerk of the Supreme Court the transcript, files and a copy of this order, as required by Section 102, Practice Act. Appeal dismissed.